Name: Commission Regulation (EEC) No 1148/82 of 13 May 1982 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 5 . 82 Official Journal of the European Communities No L 135 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1148/82 of 13 May 1982 altering the monetary compensatory amounts fixing ; whereas such an alteration to the monetary compensatory amounts must be carried out according to the alteration of the difference ; Whereas , as regards Italy, new representative rates for the milk and milk products and beef and veal sectors take effect on 17 May 1982 ; whereas , therefore , the monetary compensatory amounts must be adjusted accordingly ; Whereas , however, pursuant to Article 2 ( la) (b) of Regulation (EEC) No 974/71 , the percentage of 1 shall be applied as long as , after deduction of the franchises referred to in the same paragraph , the result obtained is less than 1 ¢ 1 and greater than 0 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (*), as last amended by Regulation (EEC) No 3605 / 81 (2 ), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture ( 3 ), as last amended by Regu ­ lation (EEC) No 1051 / 82 (4), Having regard to Commission Regulation (EEC) No 1516 / 78 of 30 June 1978 on the obligatory adjustments to be made to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 ( 5 ), and in particular Article 1 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1071 / 82 of 5 May 1982 (6), as amended by Regulation (EEC) No 1089/ 82 O ; Whereas , pursuant to Article 3 of Regulation (EEC) No 974/71 , the monetary compensatory amounts must be altered if the difference referred to in Article 2 ( 1 ) of that Regulation departs by at least one point from the percentage taken as a basis for the preceding HAS ADOPTED THIS REGULATION : Article 1 1 . The 'Italia' column of Parts 3 , 5 and 8 of Annex I to Regulation (EEC) No 1071 / 82 is replaced by the columns appearing in Annex I to this Regulation . 2 . The column headed 'Italy' in Note 8 to Part I of Annex 1 to Regulation (EEC) No 1071 / 82 shall be replaced by the column set out in the Annex I to this Regulation . 3 . Annexes II , III , IV and IV bis to Regulation (EEC) No 1071 / 82 are replaced by Annexes II , III and IV to this Regulation . ') OJ No L 106 , 12 . 5 . 1971 , p . 1 . 2 ) OJ No L 362 , 17 . 12 . 1981 , p . 2 . 5 ) OJ No L 106 , 19 . 4 . 1977 , p . 27 . 4 ) OJ No L 123 , 6 . 5 . 1982 , p . 1 . 4 ) OJ No L 178 , 1 . 7 . 1978 , p . 63 . ") OJ No L 124 , 6 . 5 . 1982 , p . 1 . 7 ) OJ No L 127 , 10 . 5 . 1982 , p . 1 . Article 2 This Regulation shall enter into force on 17 May 1982 . No L 135 /2 Official Journal of the European Communities 17 . 5 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1982 . For the Commission Poul DALSAGER Member ofthe Commission 17 . 5 . 82 Official Journal of the European Communities No L 135 / 3 ANNEXE I  ANNEX I  ANHANG I  ALLEGATO I  BIJLAGE I  BILAG I  I7APAPTHMA I PARTIE 1  PART 1  TEIL 1  PARTE l a  DEEL 1  DEL 1  MEPOÃ £ 1 SECTEUR DES CÃ RÃ ALES  CEREALS  SEKTOR GETREIDE SETTORE CEREALI  SECTOR GRANEN  KORN  TOMEAÃ £ Ã HMHTPIAKÃ ©N Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari MonÃ ©taire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b  NÃ ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã ­Ã ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ Notes (*) If the product contains powdered or granulated milk (excluding whey), the amount shown shall be increased by the following supplementary amount : Content by weight of powdered or granulated milk (excluding whey) in the finished product of : Germany DM/t Netherlands Fl/t United Kingdom £/t Belgium/ Luxembourg Bfrs/Lfrs/t Denmark Dkr/t Italy Lit/t France FF/t Greece Dr/t More than 12 % but less than 30 % 30 % or more but less than 50 % 2 759 5 518 (a) In trade with non-member countries , the coefficient 1 - 73 shall be applied to the supplementary amounts indicated above. (b) When completing customs formalities , the applicant shall state on the declaration provided for this purpose the content, expressed in actual weight per tonne of finished product, of :  powdered or granulated milk (excluding whey),  powdered or granulated whey,  added casein or caseinate . No L 135/4 Official Journal of the European Communities 17 . 5 . 82 PARTIE 3  PART 3  TEIL 3  PARTE 3a  DEEL 3  DEL 3  MEPOÃ £ 3 SECTEUR DE LA VIANDE BOVINE  BEEF AND VEAL  SEKTOR RINDFLEISCH  SETTORE CARNI BOVINE  SECTOR RUNDVLEES OKSEK0D  TOMEAÃ £ TOY BOEIOY KPEATOÃ £ Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b  N0|ii0|i&lt;mK&amp; Ã ­Ã ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ± NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den faciles toldtarif Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã  Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Montants Ã octroyer Ã l' importation et Ã percevoir Ã l' exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Imponi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¯ Ã µÃ ¯Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Deutschland Nederland United Kingdom Belgique/ Danmark Italia France Ã Ã »Ã »Ã ¬Ã  DM/100 kg Fl/ 1 00 kg £/ 100 kg FB/Flux/ 100kg dkr ./ 1 00 kg Lit/ 1 00 kg FF/ 1 00 kg Ã Ã Ã ./ 1 00 Ã Ã ³Ã   Poids vif/Live weight/Lebendgewicht/Peso vivo/Levend gewicht/Levende vatgt/ZÃ Ã ½ 6Apo&lt;;  01.02 A II O 2 585  Poids net / Net weight / Reingewicht / Peso netto / Nettogewicht / NettovÃ ¦gt/KÃ ±Ã ¸Ã ±pÃ  6Ã poÃ §  02.01 Alla) 1 4 911 02.01 All a) 2 3 929 02.01 All a) 3 5 894 02.01 A II a) 4 aa) 3 929 02.01 All a) 4 bb) 6 721 02.01 A II b) 1 (2) 4 369 02.01 A II b) 2 O 3 495 02.01 A IIb) 3 (2) 5 461 02.01 AU b) 4 aa) (') 3 495 02.01 AU b) 4 bb) 1 1 OC) 5 461 02.01 A IIb) 4 bb) 22 (l)(J ) 5 461 02.01 AU b)4bb)33C) 5 461 02.06 C I a) 1 3 929 02.06 C I a) 2 5 609 16.02 B III b) 1 aa) (4) 5 609 16.02 B III b) 1 aa) f) 3 360 16.02 B III b) 1 aa) (') 2 249 ex ex ex 17 . 5 . 82 Official Journal of the European Communities No L 135/ 5 (') The compensatory amount shall not be applied on ani ­ mals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows , other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows , other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . ( 2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes , expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3 ) Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . ( 4) Products containing 80 % or more by weight of beef meat excluding offals and fat . ( s) Products containing 60 % or more , but less than 80 % by weight, of beef meat excluding offals and fat. (') Products containing 40 °/o or more, but less than 60 % by weight , of beef meat excluding offals and fat . P A R T 5 M IL K A N D M IL K P R O D U C T S M on et ar y co m pe ns at or y am ou nt s 04 .0 2 A II a) 2 0 4 .0 2 A l l a n D4 .0 2 A II a) 4 No L 135/6 Official Journal of the European Communities 17 . 5 . 82 04 .0 2 A II b) 3 CC T he ad in g N o D es cr ip tio n N ot es A m ou nt s to be gr an te d on im po rts an d ch ar ge c on ex po rt s Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 100 kg (a ) D an m ar k D kr /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) ex 04 .0 1 A I W ith th e ex ce pt io n of wh ey O 18 6 (d ) 04 .0 1 A II O 18 6 (c ) 04 .0 1 B I O 16 6 (d ) 04 .0 1 B II o n 12 9 (d ) 04 .0 1 B II I n n 10 4 (d ) 04 .0 2 A II a) 1 C) 2 39 0 04 .0 2 A II a) 2 n 1 57 1 (d ) 04 .0 2 A II a) 3 C) 1 57 1 (d ) 04 .0 2 A II a) 4 C) 1 27 4 (d ) 04 .0 2 A II b) 1 o n o 2 39 0 04 .0 2 A II b) 2 C) O C) 1 57 1 (d ) 04 .0 2 A II b) 3 n 1 57 1 (d ) 04 .0 2 A II b) 4 C) 1 27 4 (d ) 04 .0 2 A II I a) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 % n 18 6 (d )  of 15 % or m or e C) 40 9 (d ) 04 .0 2 A II I b) O f a no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 % n 14 9 (d )  of 15 % or m or e bu t le ss th an 25 % n 40 9 (d )  of 25 % or m or e bu t le ss th an 32 % n 67 0 (d )  of 32 % or m or e C) 74 4 (d ) 04 .0 2 B I a) C) 2 86 0 04 .0 2 B I b) 1 aa ) C) 2 39 0 04 .0 2 B I b) 1 bb ) C) 1 57 1 (d ) 04 .0 2 B I b) 1 cc ) C) 1 2 7 4 (d ) 04 .0 2 B I b) 2 aa ) C) 2 39 0  o r 15 u/ o o r m o re U 4. U L B lf t) 1 bb ) C C T he ad in g N o D es cr ip tio n N o te s A m o u n ts to be gr an te d on im po rts an d ch ar ge c on ex po rt s Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) D an m ar k D kr /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) 04 .0 2 B I b) 2 bb ) C ) 1 57 1 (d ) 04 .0 2 B I b) 2 cc ) O 1 27 4 (d ) 04 .0 2 B II a) O f a no n- fa tty la ct ic dr y m at te r co nt en t, by w ei gh t:  of le ss th an 15 %  of 15 % or m or e o o 18 6 (d ) 52 2 (d ) 04 .0 2 B II b) O f a no n- fa tty lac tic dr y m at te r co nt en t, by w ei gh t:  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 °/o  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e o C) C) C) 14 9 (d ) 52 2 (d ) 67 2 (d ) 74 6 (d ) 04 .0 3 A O fa fa tty co nt en tb y w ei gh t:  of le ss th an 80 %  of 80 % or m or e bu t le ss th an 82 %  of 82 % or m or e C ) n n - ( b) 5 59 6 5 73 6 04 .0 3 B n - ( b) 04 .0 4 A I o n n  04 .0 4 A II n 4 79 1 ex 04 .0 4 C W ith th e ex ce pt io n of Ro qu ef or t C) 3 93 4 04 .0 4 D I n n n  04 .0 4 D II a) 1 O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e bu t le ss th an 30 °/o  of 30 % or m or e O o o 1 47 6 2 17 6 3 18 2 04 .0 4 D II a) 2 O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 55 %  of 55 % or m or e o O 3 18 2 3 77 4 04 .0 4 D II b) C) 3 77 4 ex 04 .0 4 E la ) W ith th e ex ce pt io n of G ra na Pa da no ,P ar m ig ian o Re g ­ gi an o an d ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p m ilk n n 5 41 4 04 .0 4 E I b) 1 04 .0 4 E I b) 2 o n C) 4 4 4 7 4 08 2 17 . 5 . 82 Official Journal of the European Communities No L 135 /7 A m ou nt s to be gr an te d on im po rts an d ch ar ge d on ex po rts N ot es C C T he ad in g N o D es cr ip tio n Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) D an m ar k D kr /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra n ce FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) O (" ) o n 0 4 .0 4 E Ib ) 3 04 .0 4 E I b) 4 ex 04 .0 4 E I b) 5  As iag o, Ca ci oc av al lo ,P ro vo lo ne ,R ag us an o, D an bo , Ed am , Fo nt al , Fo nt in a, Fy nb o, G ou da , H av ar ti, M ar ib o, Sa m se ,T ils it as w el l as th os e ch ee se s (o th er th an sa lte d R ic ot ta an d th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk )o fa w at er co n ­ te nt , ca lcu lat ed by we ig ht of th e no n- fa tty m att er , no te xc ee di ng 62 % an d of a fa tc on te nt ,b y w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O o o o n o 3 08 8 4 08 2  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t ­ Pa ul in ,T al eg gi o, Bu tte rk as e as we ll as th os e ch ee se s (ex clu di ng th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co nt en t, ca lcu ­ lat ed by we ig ht of th e no n- fa tty m att er ,e xc ee di ng 62 % an d of a fa t co nt en t, by w ei gh t, re fe rre d to dr y m at te r: No L 135 / 8 Official Journal of the European Communities 17 . 5 . 82  of le ss th an 10 %  of 10 % or m or e O c O c C ) n 04 .0 4 E I c) O f a fa tc on te nt ,b y w ei gh ti n th e dr y m at te r: 2 12 3 3 18 5 96 5 1 60 8 4 08 2 5 41 4 3 42 2  of le ss th an 10 °/o  of 10 % or m or e O fa dr y m at te rc on te nt ,b y we ig ht ,o f:  le ss th an 80 %  80 % or m or e 04 .0 4 E II a) C) O C) C) (') (') n (') (') n 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B I b) 3 23 .0 7 B I c) 3 23 .0 7 B II 21 4 66 9 (a ) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h °/o of mi lk fat co nt en t: (c) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on ten t: (d ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: 67 63 63 17.5.82 No L 135/9Official Journal of the European Communities Notes (') For skimmed-milk powder consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976) the amount indicated shall be multiplied by the coefficient 0-58 . (*) In intra-Community trade, where the product has been denatured in accordance with Article 2 of Regulation (EEC) No 990/72 (OJ No L 115 , 17 . 5 . 1972), or with Article 3 of Regulation (EEC) No 1725/79 (OJ No L 199 , 7 . 8 . 1979), the basic amount and any additional amount shall be replaced by a single amount of :  Lit 1 380 per 100 kg for Italy. ( J ) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated multiplied by '/ ioo of the weight of the lactic part contained in 100 kg of product. However, where whey and/or lactose have been added to the product, the amount resulting from the preceding calcu ­ lation shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose , contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to V »oo of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose per 100 kg of finished product, and , in particular :  the lactose content of the added whey. ( 4) However, for butter or concentrated butter covered by the measures provided for :  in Regulation (EEC) No 1282 /72 (OJ No L 142 , 22 . 6 . 1972), the amount indicated shall be multiplied by the coefficient 0-46 ;  in Regulation (EEC) No 1717/72 (OJ No L 181 , 9 . 8 . 1972), the amount indicated shall be multiplied by the coefficient 0-46 ;  in Regulation (EEC) No 649/78 (OJ No L 86 , 1 . 4 . 1978), the amount shall be multiplied by the coefficient 0-46 ;  in Regulation (EEC) No 262/79 (OJ No L 41 , 16 . 2 . 1979), Regulation (EEC) No 1468/79 (OJ No L 177 , 14 . 7 . 1979) and Regulation (EEC) No 1932/81 (OJ No L 191 , 14 . 7 . 1981 ), the amount shall be multiplied :  by the coefficient 0 ¢ 50 where the butter is to be used in formula A or formula C products ,  by the coefficient 0 ¢ 67 where the butter is to be used in formula B products . ( s ) With respect to cheese rinds and wastes the monetary compensatory amount applicable shall be that applicable to products of subheading 04.04 E I c) of a fat content, by weight, in the dry matter of 10 % or more . Products unfit as such for human consumption shall be regarded as cheese wastes . (*) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or added lactose, and  the lactose content of the added whey, per 100 kg of the finished product. No L 135 / 10 Official Journal of the European Communities 17.5.82 If the milk products contain powdered or granulated milk (excluding whey) the amount shown shall be increased by the following supplementary amounts : Content by weight in powdered or granulated milk (excluding whey) in the finished product of : Germany DM/ 1 00 kg Netherlands Fl/ 100 kg United Kingdom £/ 100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Denmark Dkr/ 1 00 kg Italy Lit/ 1 00 kg France FF/ 100 kg Greece Dr/ 1 00 kg More than 12 % but less than 30 % 30 % or more but less than 50 % 50 % or more but less than 70 % 70 % or more but less than 80 % 80 % or more 276 552 828 1 035 1 173 In trade with non-member countries , the coefficient 1 - 73 shall be applied to the supplementary amounts indicated above . In intra-Community trade , where the product has not been produced in accordance with Regulation (EEC) No 990/72 (OJ No L 115 , 17 . 5 . 1972), or with Regulation (EEC) No 1725 /79 (OJ No L 199, 7 . 8 . 1979), the coefficient 1-73 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976). ( 7 ) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated . However, where whey and/or lactose have been added to the product, the amount indicated shall be :  multiplied by the weight of the lactic non-fat part , other than the added whey and/or added lactose, contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to Vioo of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose per 1 00 kg of the product, and , in particular :  the lactose content of the added whey. (') The basic amount for 100 kg of product falling within this subheading shall be equal to the amount indicated . However, where whey and/or lactose have been added to the product, the basic amount shall be equal to the amount indicated :  multiplied by the weight of the non-fat part , other than the added whey and/or added lactose, contained in 100 kg of the product, and then  divided by the weight of the non-fat part contained in 100 kg of the product. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product , and, in particular :  the lactose content of the added whey. 17.5.82 No L 135 / 11Official Journal of the European Communities (') In the case of products to which whey and/or lactose have been added , no compensatory amount shall be granted . However, the amounts indicated shall apply if compensatory amounts have to be charged . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose have been added to the product. ( I0) For cream covered by the measures provided for in Regulation (EEC) No 649/78 (OJ No L 86, 1 . 4 . 1978), the monetary compensatory amount shall be multiplied by the coefficient 0 ¢ 46 . (") For cheeses manufactured exclusively from sheep or goat milk :  the analysis check shall be carried out by immunological methods such as double immuno-diffusion and radial immuno ­ diffusion , supplemented as necessary by electrophoresis of the caseins ,  the party concerned shall be obliged , when completing the customs formalities , to state in the declaration provided for this purpose that the cheese in question was manufactured exclusively from sheep and/or goat milk. (u) No compensatory amount shall apply to cheese imported within the limits of the tariff quotas referred to in Article 9 of Regulation (EEC) No 2915/79 . (") In intra-community trade and on export from the Community, the monetary compensatory amount applicable to products within 04.04 A I shall be that applicable to products within 04.04 A II . ( 14) In intra-community trade and on export from the Community, the monetary compensatory amount applicable to products within 04.04 D I shall be that applicable to products within 04.04 D II . ( 15) In intra-community trade and on export from the Community, the monetary compensatory amount applicable to products within 04.04 E I b) 3 and 04.04 E I D) 4 shall be that applicable to products within 04.04 E I b) 5 . (") The amount applicable on import of these products originating in Austria and Finland pursuant to Regulation (EEC) No 3700/ 81 shall be equal to the amount applicable to products within subheading 04.04 A II . In intra-Community trade and on export from the Community, the monetary compensatory amount applicable to products within subheading 04.04 A I shall be that applicable to products within subheading 04.04 A II . (") The amount applicable on import of these products from Austria and Finland pursuant to Regulation (EEC) No 3700/81 shall be equal to the amount applicable to products within subheading 04.04 D II a) 1 . In intra-Community trade and on export from the Community, the monetary compensatory amount applicable to products within subheading 04.04 D I shall be that applicable to products within subheading 04.04 D II . NB: For the calculation of fat content, non-milk fats are not to be taken into account . No L 135/ 12 Official Journal of the European Communities 17 . 5 . 82 PARTIE 8  PART 8  TEIL 8  PARTE 8a  DEEL 8  DEL 8  MEPOÃ £ 8 MARCHANDISES RELEVANT DU REGLEMENT (CEE) N ° 3033/80 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES VON DER VERORDNUNG (EWG) Nr. 3033/80 ERFASSTE WAREN MERCI CUI SI APPLICA IL REGOLAMENTO (CEE) N. 3033/80 ONDER VERORDENING (EEG) Nr. 3033/80 VALLENDE GOEDEREN VARER, DER OMFATTES AF FORORDNING (E0F) Nr. 3033/80 Ã POÃ ONTA ANAGEPOMENA ETON KANONIEMO (EOK) dpift. 3033/80 Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b  No|iur|iaTiic4 Ã ­Ã ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã  Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã Montants Ã percevoir Ã 1'imporution et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Deutschland Nederland United Kingdom Belgique/Luxembourg Danmark Italia France 'Ã Ã »Ã »Ã ¬Ã  DM/ 100 kg Fl/ 1 00 kg £/ 100 kg FB/Flux/ 100 kg dkr./ 1 00 kg Lit/ 1 00 kg FF/ 1 00 kg Ã Ã Ã ./ 100 Ã Ã ³Ã  18.06 B I 0 18.06 B II a) 1 400 18.06 B II b) 1 747 18.06 D I a) (') 1 874 18.06 D I b) (  ) (') 1 874 18.06 D II a) 1 2 303 18.06 D II a) 2 (') 2 303 18.06 D II b) 1 2 823 18.06 D II b) 2 ( 10) 3 007 18.06 D II b) 2 (") 2 823 18.06 D II c) O 19.02 B II a) 4 aa) (') 1 460 19.02 B II a) 5 aa) (') 2 223 19.03 A O 3 205 19.03 B I O 3 205 19.03 B II O 2 811 19.04 1 737 21.07 C I 0 21.07 C II a) 1 400 21.07 C II b) 1 747 21.07 D II a) 1 (4) 21.07 D II a) 2 (4) 21.07 D II a) 3 ( 4) 21.07 D II a) 4 (4) 21.07 D II b) C) 21.07 G II a) 1 (') (') 0 21.07 G II a) 2 aa) (') O 1 332 21.07 G II a) 2 bb) (') Q 1 709 17 . 5 . 82 Official Journal of the European Communities No L 135/ 13 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Ã Ã »Ã ¬Ã Ã · ToÃ ¶ Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã µÃ ¯Ã ÃÃ Ã ¿Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¯ Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Deutschland Nederland United Kingdom Belgique/Luxembourg Danmark Italia France 'Ã Ã »Ã »Ã ¬Ã  DM/ 1 00 kg Fl/ 1 00 kg £/ 100 kg FB/Flux/ 100 kg dkr./ 1 00 kg Lit/ 1 00 kg FF/ 1 00 kg Ã Ã Ã ./ 1 00 Ã Ã ³Ã  21.07 G II a) 2 cc) ( ») O 2 086 21.07 G II b) 1 ( · ) o 0 21.07 G II b) 2 aa) (') (') 1 700 21.07 G II b) 2 bb) o o 2 077 21.07 G II c) 1 (') o 1 498 21.07 G II c) 2 aa) f) (') 2 252 21.07 G II c) 2 bb) (') (') 2 535 21.07 G II d) 1 2 234 21.07 G II d) 2 2 894 21.07 G II e) 3 338 21.07 G III a) 1 0 21.07 G III a) 2 aa) 1 910 21.07 G III a) 2 bb) 2 287 21.07 G III b) 1 1 671 21.07 G III b) 2 2 278 21.07 G III c) 1 2 075 21.07 G III c) 2 2 736 21.07 G III d) 1 2 812 21.07 G III d) 2 3 095 21.07 G III e) 3 364 21.07 G IV a) 1 1 733 21.07 G IV a) 2 2 487 21.07 G IV b) 1 2 248 21.07 G IV b) 2 2 733 21.07 G IV c) 2 653 21.07 G V a) 1 2 599 21.07 G V a) 2 2 788 21.07 G V b) 2 967 21.07 G VI Ã IX o 29.04 C III a) 1 1 855 29.04 C III a) 2 3 087 29.04 C III b) 1 2 643 29.04 C III b) 2 4 390 35.05 A 2 039 38.19 T I a) 1 855 38.19 T I b) 3 087 38.19 T II a) 2 643 38.19 T II b) 4 390 No L 135/ 14 Official Journal of the European Communities 17 . 5 . 82 (') In the case of goods not containing added whey or lactose, the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed-milk powder contained in such goods . However, where the monetary compensatory amount resulting from this calculation is greater than that fixed above , the latter shall be applied . ( 2) Amounts applicable as appropriate on goods falling under subheadings 21.07 G VI to IX. (4) At the time of the completion of customs formalities , the party concerned shall be required to state in the declaration provided for this purpose :  the actual content by weight of skimmed-milk powder contained in the goods ,  the added whey content and/or lactose content and the lactose content of the added whey, O For goods falling within this subheading , the monetary compensatory amount shall be applied only according to the weight of the macaroni , spaghetti and similar products . (') If the product contains added whey and/or lactose no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quantities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 3034/80, less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose have been added to the product . However, if compensatory amounts have to be charged, the amounts fixed shall apply normally . (') The first and second parts of note (') shall not apply to goods in immediate packings of a net capacity of 1 kg or less . ( l0) Chocolate milk crumb, containing more than 6-5 % but less than 11 % by weight of milkfats , more than 6-5 % but less than 15 % by weight of cocoa and more than 50 % but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose). (") Other products than those falling under ( 10). per 100 kg of finished product . The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . ( s) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk or milk products, contained in the goods . Apply to these quantities the compensatory amounts applied when such products are traded as such . (') These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . 17 . 5 . 82 Official Journal of the European Communities No L 135/ 15 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom BLEU Denmark Italy France Greece  Beef and veal 0-920 0-960 0-931 1-025 1-014 .  Milk and milk products 0-920 0-960 0-931 1-025  1-014    of Regulation (EEC) No 3033/80 0-920 0-960 0-931 1-025  1-014    Pigmeat 0-920 0-960 0-931 1-025  1-039    Sugar and isoglucose 0-920 0-960 0-931 1-025  1-066    Cereals 0-920 0-960 0-931 1-025  1-066    Eggs and poultry and albumins 0-920 0-960 0-931 1-025  1-066    Wine 0-920     1-014   No L 135 / 16 Official Journal of the European Communities 17 . 5 . 82 ANNEXE III  ANNEX III  ANHANG III  ALLEGATO III  BIJLAGE III BILAG III  Ã APAPTHMA III Application de l'article 2 «bis » du rÃ ¨glement (CEE) n ° 974/71 Application of Article 2a of Regulation (EEC) No 974/71 Anwendung von Artikel 2a der Verordnung (EWG) Nr. 974/71 Applicazione delTarticolo 2 bis del regolamento (CEE) n. 974/71 Toepassing van artikel 2 bis van Verordening (EEG) nr. 974/71 Anvendelse af artikel 2a i forordning (E0F) nr. 974/71 *Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã  Ã ¬Ã Ã ¸Ã Ã ¿Ã 2a Ã Ã ¿Ã  KÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (EOK) Ã ¬Ã Ã ¹Ã ¸. 974/71 100 Lk - 3,40433 FB/Flux 0,612287 Dkr 0,180435 DM 0,470326 FF 0,200256 F1 0,0521653 £ (Irl) 0,0429492 £ (UK) 17 . 5 . 82 Official Journal of the European Communities No L 135/ 17 ANNEX IV The adjustments to be made to the monetary compensatory amounts fixed in advance pursuant to Article 7 ( 1 ) of Regulation (EEC) No 243/78 Save as otherwise provided in the first subparagraph of Article 6 (2) of Regulation (EEC) No 243/78 , the monetary compensatory amounts fixed in advance between 17 May 1982 and the dates set out below shall be multiplied by the following coefficients : Member States Sector concerned Coefficient Applicable to imports and exports carried out from Italy Sugar and isoglucose 0-222839 1 July 1982 Cereals and poultrymeat 0-222839 1 August 1982 Pigmeat 0-367819 1 November 1982